                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     MEDFORD DIVISION

DEPAUL INDUSTRIES,

               Plaintiff,                            Civ. No. 6:18-cv-00320-MC

       v.                                            ORDER

CITY OF EUGENE,

            Defendants.
_____________________________

MCSHANE, Judge:

       Plaintiff DePaul Industries has asked this Court to order an in camera review of certain

documents that they argue are subject to the crime-fraud exception to the attorney-client

privilege. For the reasons set forth below, the Court finds that PRIV_000059 and part of

PRIV_000053 are subject to the crime-fraud exception and must be produced to Plaintiff.

                                        BACKGROUND

       A detailed background of the facts of this case is set forth in this Court’s previous

Opinion and Order on Motion to Dismiss. ECF No. 28. For the purposes of the instant in camera

inspection, the relevant history is as follows. Plaintiff has twice before moved for in camera

review. See ECF Nos. 26 and 48. This Court granted in part and denied in part Plaintiff’s first

Motion and ultimately found that certain documents were not privileged and others were subject

to the crime-fraud exception. ECF Nos. 31 and 35. Defendant City of Eugene subsequently filed

a Motion for Reconsideration, which this Court denied. ECF Nos. 37 and 40. This Court granted




1 – OPINION AND ORDER
Plaintiff’s second Motion and found that one document was not subject to the attorney-client

privilege. ECF Nos. 48, 54, and 59.

       Plaintiff requested a third in camera review in an email dated June 7, 2019. The

documents in question are an email chain titled “Cosby v. The City of Eugene” and are listed as

PRIV_000022-23 and PRIV_000050-69 on Defendant the City of Eugene’s November 21, 2017

privilege log. This Court previously denied Plaintiff’s first motion with respect to these

documents because they appeared to contain attorney-client communications regarding another

lawsuit. ECF No. 31. In light of information revealed in the course of previous inspections and

the arguments set forth in Plaintiff’s June 7 email, this Court granted Plaintiff’s request and

ordered Defendant to file a sealed brief addressing whether the documents are subject to the

crime-fraud exception. ECF Nos. 82 and 83.

                                          DISCUSSION

       ORS 279.850 mandates that local governments and agencies contract with QRFs that

provide certain services before considering a for-profit entity. Plaintiff is a “Qualified Non-Profit

Agency for Individuals with disabilities” (“QRF”) as defined by ORS 279.835(5). Defendant did

not renew its contracts for unarmed security services with Plaintiff in May 2016. Plaintiff alleges

that Defendants used a supposed need for armed security services as a pretext to exclude Plaintiff

from the bidding process in retaliation for its employee Mark Cosby’s conduct and its subsequent

refusal to indemnify Defendant in Mr. Cosby’s lawsuit against it. Plaintiff also alleges that the

parking garages it provided services for were not included Defendant’s request for proposals

(“RFP”)—which covered the Hult Center, the Library, and their parking facilities—but were

grafted into the resulting contract later. See Pl.’s Resp. to Motion to Dismiss 25, ECF No. 14;

Stilwell Decl. ¶ 3, Ex. 1 at 2, 12, 14, ECF No. 11-1. Therefore, Plaintiff was unqualified to bid




2 – OPINION AND ORDER
for the Hult Center, Library, and related parking services contracts and unaware that it needed to

bid for the other parking facilities contracts. Pl.’s Resp. to Motion to Dismiss 25. Plaintiff now

argues that the emails in question are subject to the crime-fraud exception to the attorney-client

privilege because Defendant’s unlawful plot to deprive Plaintiff of its pending contracts

originated in the email chain.

       “The attorney-client privilege protects confidential communications between attorneys

and clients, which are made for the purpose of giving legal advice.” U.S. v. Richey, 632 F.3d

559, 566 (9th Cir. 2011) (citation omitted). “The protection afforded by the attorney-

client privilege does not extend to any communication ‘in furtherance of intended, or present,

continuing illegality.’” In re Grand Jury Proceedings, 87 F.3d 377, 381 (9th Cir. 1996) (quoting

U.S. v. Hodge & Zweig, 548 F.2d 1347, 1354 (9th Cir. 1977)). “The test for invoking the crime-

fraud exception to the attorney-client privilege is whether there is ‘reasonable cause to believe

that the attorney's services were utilized in furtherance of the ongoing unlawful scheme.’” U.S. v.

Bauer, 132 F.3d 504, 509 (9th Cir. 1997) (quoting U.S. v. Chen , 99 F.3d 1495, 1503 (9th Cir.

1996)). “The exception applies ‘even where the attorney is unaware that his advice may further

an illegal purpose.’” Id. (quoting U.S. v. Laurins, 857 F.2d 529, 540 (9th Cir. 1988)).

       Here, PRIV_000059 and part of PRIV_000053 suggest that Defendant colluded to

retaliate against Plaintiff by avoiding Defendant’s legal obligation to contract with them under

the QRF statute. There is evidence that Defendant (1) used the need for armed security guards as

a pretext; and (2) used confusing language in the RFP to lead Plaintiff to believe that they did not

have to bid to renew their existing parking garage contracts. This appears to be a concerted effort

to circumvent the QRF statute. Based on the evidence and these two emails in the context of the

email chain, there is reasonable cause to believe that Defendant utilized its attorneys’ services in




3 – OPINION AND ORDER
furtherance of an ongoing unlawful scheme. The first portion of the email at PRIV_000053,

however, is not subject to the crime-fraud exception. Therefore, Defendant may redact the text

preceding the last sentence, producing only the portion beginning with “We have…”

                                        CONCLUSION

       For the reasons above, PRIV_000059 and the last sentence of PRIV_000053 are subject

to the crime-fraud exception. Defendant is ordered to produce the documents indicated to

Plaintiff and provide a hard copy to the Court within 7 business days.

       IT IS SO ORDERED.

       DATED this 3rd day of July, 2019.



                                                     s/Michael J. McShane_______________
                                                     Michael McShane
                                                     United States District Judge




4 – OPINION AND ORDER
